In an action to recover damages for personal injuries, all the defendants appeal from so much of an order of the Supreme Court, Westchester County, dated March 28, 1960, and entered in Dutchess County on April 14, 1960, as on reargument adhered to a prior order entered March 2, 1960, granting plaintiff’s motion for a preference in the trial of the action upon certain terms and conditions (Rules Civ. Prae., rule 151, subd. 3). Order, insofar as appealed from, reversed, without costs; order of March 2, 1960, vacated; and plaintiff’s motion for a preference denied without prejudice to renewal at the proper time. No reason has been presented why there should be a departure from the well-recognized requirement that a preference should not be granted until an action is properly on the calendar (Rules Civ. Prac., rule 151; Friedman v. Friedman, 5 A D 2d 864; Boman v. Capwto, 278 App. Div. 327; Zimmerman v. Bahmeyer, 230 App. Div. 719). Beldoek, Acting P. J., Christ, Pette and Brennan, JJ., concur.